TROTT, Circuit Judge,
dissenting.
Then I witnessed the torture of Sisyphus, as he wrestled with a huge rock with both hands. Bracing himself and thrusting with hands and feet he pushed the boulder uphill to the top. But every time, as he was about to send it toppling over the crest, its sheer weight turned it back, and once again towards the plain the pitiless rock rolled down. So once more he had to wrestle with the thing and push it up, while the sweat poured from his limbs and the dust rose high above his head.
Homer, The Odyssey, E.V. Rieu and D.C.H. Rieu Trans., Penguin Classics (1991).
I
THE PROJECT GOAL AND ITS ALTERNATIVES
In holding the Final EIS/R deficient because “it failed to consider reasonable alternatives,” the majority concludes that the important “purpose and need” section of that document is materially and thus fatally different from its articulation in the Draft EIS. I respectfully disagree. The record simply does not support the conclusion that the statement of the problem in the Draft EIS/R materially changed between that document and the final product. Reading the two relevant documents in their entirety and in context demonstrates that everything material to the purpose and need identified in the final product and used to devise and examine alternatives, as well as needed to generate relevant and informed public comment and input, was explicitly presented in the Draft and in other relevant documents that contributed to this dynamic process. The predicate required by NEPA for informed decision-making was certainly present. As Judge Williams correctly said in the district court, “Defendants did not pull the LOS C requirement out of the air.” Let me elaborate.
A.
THE FINAL EIS/R
The Purpose and Need section of the Final EIS says that
The purpose of the project is to relieve current traffic congestion, lessen emergency vehicle response time, reduce crossing conflicts at local intersections and driveways, improve safety, ameliorate air quality, and bring the rural road character back to the local area. Improvement for congestion relief to the area should provide capacity to meet traffic service needs for the next 20 years at Level of Service C in order to be a reasonable expenditure of public funds. Project alternative solutions *912would provide for improved level of service for through traffic on Highway 1 and improved road connections between Highway 1 and the local street system.
FEIS I:1.
What the plaintiffs complain about is the inclusion in this section of a level of service target (LOS), specifically level C, which they suggest reflects conspiratorial bad faith on the part of the defendants designed to enable the Federal Highway Administration and the State Department of Transportation disingenuously to reject (as unreasonable) alternatives preferred by others. The plaintiffs claim in their briefs that LOS C as a goal of the project was (1) “belated,” (2) conjured up after-the-fact in a lawless attempt to cook the results of the study, and (3) improperly biased in favor of the Hatton Canyon Freeway alternative. Reading the Draft EIS/R and the entire record, however, dispels these rash allegations of bad faith as well as what amounts to a charge by the plaintiffs of “purpose and need ambush.”
B.
THE DRAFT EIS/R
Under the general heading “Purpose and Need,” the very first sentence of the 1986 Draft says, “The purpose of the proposed project alternatives is to improve the capacity of Highway 1.... ” The second sentence says, “Project alternative solutions would provide for improved level of service for through traffic on Highway 1_” (emphasis added). The improvements sought are then described explicitly as improvements in (1) accident rates, (2) congestion at street intersections, (3) travel time, (4) air quality, (5) accessibility and safety for vehicles, bicyclists and pedestrians, (6) improved highway capacity, and (7) more consistency with the Monterey County General Plan.
One page after this general statement of purpose and need, the Draft contains a section entitled “1.3 Problem Definition.” In this important section, the Draft opens by pointing out that
[t]he existing Highway 1 in the project area does not effectively serve present traffic. The principle problem is lack of capacity.... The capacity of the existing highway has not kept pace with the increased travel demands. The Monterey County Transportation Commission has established LOS [level of service] C as the minimum acceptable level of service. Level of Service [LOS] is an indication of a road’s performance based upon an evaluation of driving conditions with six performance levels ranging from “Ideal” (LOS A) to “Force Flow” (LOS F).
Based upon hourly traffic volumes taken in the project area, the existing highway is operating at LOS E for approximately 14 hours per day. At this level of service, the highway is operating at or near capacity with a very unstable traffic flow. It is not possible to maintain consistent speed and traffic may be completely stopped momentarily. Peak hour and tourist season flows exceed these conditions with stop and go traffic being the norm....
The traffic forecasts indicate a continued increase in congestion and delay on Highway 1 resulting in “forced flow” [LOS F] conditions for longer periods during the day unless there are capacity improvements. (Emphasis added).
The Draft then lists the various levels of service in terms of their traffic flow capacity. These levels were not ad hoc requirements made up for this project, but active “industry standards” well understood by those who engage in the planning and construction of highways. In 1984 the American Association of State Highway and Transportation Officials promulgated a design policy which in turn was incorporated into Federal Highway Administration Regulations at 23 C.F.R. § 625.4(a)(1). This policy, in place throughout this process and a matter of public record, says that although conditions may occasionally require the approval of LOS D, “such use should be rare and at least level of service C should be strived for.”
Level A is “free flow ... with speed controlled by driver desires.” Level B is “in the zone of stable flow” somewhat restricted but where drivers still have “reasonable freedom” to select their speed. Level C is “still in the zone of stable flow,” but with maneu*913verability and speed somewhat restricted. Level D “approaches unstable flow, with tolerable operating speeds being maintained though considerably affected by changes in operating conditions.” Finally, LOS E and LOS F are flows characterized by “stoppages,” what the ordinary driver refers to as periodic “parking lots.” LOS E and LOS F certainly could not be taken to be project goals because they qualitatively describe the problem this project is supposed to fix. LOS C is nothing more than industry shorthand for what the draft’s Purpose and Need section describes as the project’s goal: a flow of traffic that is uneongested, serviceable, and safe.
Chapter II of the 1986 Draft is entitled “Proposed Action and Project Alternatives.” Not surprisingly, it begins by stating that the objective is to provide “additional capacity” to Highway 1. Chapter II then describes and discusses five viable alternative proposals to accomplish this goal, plus four variations for Alternative 1, the Hatton Canyon Alignment. Alternatives 3, 4, 6 and 7 each involve widening and improving existing Highway 1 to one degree or another. Moreover, the draft identifies five alternatives already thoroughly considered but rejected as inadequate to achieve the state’s goals: These alternatives are described as (1) the Hatton Loop, (2) a freeway on the existing alignment, (3) a “Down-Scoped” Hatton Canyon alternative design, (4) a Carmel Valley Road separation, and (5) high occupancy vehicle (HOV) lanes. In the main, these alternatives were dismissed either because of cost, lack of impact on the traffic-flow problem, or other environmental concerns. The Draft points out that all of these alignments and alternatives arise from consideration beginning in the 1950’s of a “broad spectrum” of possibilities.
C.
DISCUSSION
In the light of the content of the Draft EIS/R, the majority’s predicate conclusion that supports their holding is simply wrong. Read as a whole, the Draft itself more than adequately provided a basis for devising and discussing the alternatives for solving the stated problems, and it unquestionably put any fair-minded person on notice that LOS C was not only on the table, but the preferred solution. LOS C occupies a front row, center seat position in the description of the flow problem under Chapter I, “Problem Definition,” as “the minimum level of acceptable service.” The majority attempts unconvincingly to brush this aside.
Furthermore, Monterey County, whose Transportation Commission devised this goal, is the political subdivision of California with jurisdiction over the area where this freeway is to be constructed, not an interloper with no standing. Thus, the County’s Transportation Commission’s goal takes on special significance. How LOS C could be overlooked by anyone engaged in this dynamic process as a qualitative project goal is beyond my comprehension. Given the circumstances of this ease, the fact that LOS C was under the heading “Problem Definition” rather than “Purpose and Need” is absolutely of no moment. The record shows not only that this project goal was not overlooked, but that it was explicitly understood by everyone concerned long before the Final EIS/R as precisely the qualitative standard to which this project aspired. In letter after letter to the state and federal authorities charged subsequent to the 1986 Draft with preparing the Final EIS/R, the interested parties acknowledge and discuss LOS C as the stated goal of this project, especially after 1987 when the Preferred Alternative, Alternative 1C, was published by the Department of Transportation. The California Coastal Commission, for example, acknowledged LOS C as a project goal in its 39-page Staff Report dated 9/22/88, revised 11/22/88: “The purpose of the proposed project is to improve the capacity of Highway 1.... Monterey County Transportation Commission has established Level of Service C as the , minimum acceptable level of service.”
Perhaps more telling on this issue, however, is the overwhelming evidence in the record that appellants’ own experts, William Smith Associates (WSA), were fully cognizant before the publication of the Final EIS/R that LOS C was the project’s goal. In their Working Paper dated Revised July, *9141991, over and over they refer to LOS C as the acknowledged goal, but suggest that possibly it need not be so rigid. For example, under the heading “Environmental v. Traffic Goals,” the report in its exhaustive summary says, “Cal-Trans has referred to the General Plan goal of LOS C as refining the Hatton Canyon Freeway in order to meet the [Mon-terey] County goal.” Under “CalTrans Final EIS Status and Findings,” WSA says, “Alternative IC (a variation extending the freeway on a new alignment south of the Carmel River) was selected as the Preferred Alternative [in 1987] based largely on the assertion that it was the only alternative that would provide acceptable Level of Service (LOS C, the stated goal of Monterey County).” Under WSA’s discussion of “Alternative 1-Wid-ening Highway 1,” the report talks about “a completely acceptable LOS C;” and # 10 in the report’s “Summary of findings” reads as follows:
Whereas the maintenance of Level of Service (LOS C) is a desirable objective from the standpoint of traffic service and mobility, and is a current policy objective of some public agencies such as Monterey County, this threshold is seldom attained in every location in any urban area as large as the Monterey County/Pacific Grove area. The attainment of LOS C is not an inflexible institutionalized mandate.
In short, no harm, no foul. Everyone knew well in advance of the final product that LOS C was the goal for this project, and to claim now that they did not, or that the placement of LOS C in the Final EIS/R amounts to a material variance, is thoroughly impeached by the record. Not everyone agreed that LOS C was a perfect goal, but no one was misled as to where this project was heading. Had LOS A or B appeared in the Final EIS/R, the plaintiffs would have a better argument, but that did not happen. In other words, the allegations amounting to claims of ambush are completely unfounded.
There is a contextual aspect of this issue that also significantly undercuts the plaintiffs’ claim of ambush, an aspect not adequately developed in the majority’s opinion: the Final EIS/R was the end result of what can fairly be described as a lengthy work in progress. Borrowing heavily from the State’s uncontroverted brief, which is corroborated in Chapter X of the Final EIS/R, I shall explain as succinctly as possible.
This project began in 1947 when California’s Department of Transportation recognized a serious traffic congestion problem along Highway 1. In 1953, the Department formally designated the affected area as a “freeway” which permitted it to be rebuilt as such. This designation raised a storm of protest, however, and was formally opposed by the City of Carmel. The controversy generated by the idea of a freeway close to Carmel caused the Department to look for alternatives, and the Hatton Canyon Freeway alternative thus surfaced in a Traffic Report in September of 1953. This alternative was formally supported by Carmel in a 1954 resolution which says, “NOW, THEREFORE, BE IT RESOLVED that the City Council reaffirms the feeling expressed in Resolution No. 1373 opposing the location of a freeway along Highway # 1, and strongly urges that every possible consideration be given to the Hatton Canyon Route as much more desirable.” It is fair to say that from that time until the present, over 40 years, this issue in great detail has been under almost constant consideration by everyone with an interest in it.
In February, 1957, Monterey County formally entered into a Freeway Agreement with the State Department of Transportation embracing the Hatton Canyon alternative. The Department and others then devoted considerable attention to the effect of the project on the Monterey pine. Numerous alternatives were proposed to accommodate this distinctive ecological interest.
During the 60’s and 70’s the project plodded along, sometimes forward, sometimes backward as various concerns raised by the project were batted back and forth by interested individuals and groups. At times the City of Carmel was for, and then against, the Hatton Canyon alternative-depending on the interests with the upper political hand in city government.
In 1978, the project seems to have gone dormant for a lack of money at the state level, and it went on the back burner. In *9151982, the Department tentatively decided to scrap the Hatton Canyon freeway, among other reasons because of the controversy it had generated. However, the plan to rescind the freeway was greeted with considerable opposition, notably from Carmel, the City of Monterey, the Monterey County Transportation Commission, and the Sierra Club. The Sierra Club went on record with this statement: “We urge the California Transportation Commission not to abandon its Hatton Canyon right of way. We further urge that Cal-Trans reject any proposals to widen the present Highway 1 between Rio Road and Ocean Avenue. Such widening would represent a ‘Band-Aid’ approach to congestion problems which have reached crisis dimensions in the last 10 years.” Everyone interested continued to acknowledge the problem, but a consensus solution remained elusive.
The Department held a hearing on the proposed rescission. Speaking against it and in favor of the Hatton Canyon freeway was the City of Carmel. Carmel won, and the Department included the project in its 1983 Improvement Program, for construction in 1988.
What followed is quite significant. Both the Department and the Federal Highway Administration commenced wide-scoped initiatives to present this project to the public through informational meetings and to secure local input. Citizens advisory groups cropped-up, and the Department engaged in numerous studies for two years in preparation for this Draft EIS/R. The subjects of these impact studies and inquiries included Monterey pines, wetlands, plant species too numerous to list, geological hazards, endangered species, wildlife, vegetation, seismic hazards, traffic analysis, noise, historic property, archeology, visual impacts and aesthetics, and hydrology. Various alternatives were considered and rejected along the way to the Draft EIS/R, including widening Highway 1 and attacking the problem with a different building configuration known as the Hatton or Carmel Loop. In fact, the project was awash in alternative proposals.
Out of all of these extensive studies, investigations, contributions, and proposals of alternatives from the interested parties came the Draft EIS/R in 1986. It was filed with the State Clearinghouse and noted in the Federal Register. The Department then held an extensive public hearing on the draft, and every public entity involved declared itself as supporting the Hatton Canyon alignment.
Eight months later, on June 22,1987, after consideration of the massive input it had received, the Department took a step that is critical in analyzing the plaintiffs’ ambush claim: the Department issued an interim report indicating its Preferred Alternative recommendations for the project, Alternate 1 C. In this comprehensive document, prepared after a public hearing in Carmel on December 11, 1986, the Department specifically identified LOS C as the project goal:
I. Alternates
A Selected Alternate
Alternate 1C is selected for construction. It is the only practical plan that provides acceptable traffic service through the project area for a reasonable period of time
B. Other Alternates
1. [No build].
2. Alternate 3. [Add a lane to Highway 1].
3. Alternate 4. [With four variations] [Widen the existing two-lane conventional highway to four lanes].
4. Alternate 6. [Widen the existing two and four-lane conventional highways to six lanes].
5. Alternate 7. [Combine Alternates 1 and 7].
II. Transportation Problem
A Criteria
Level of Service is a qualitative measure used to evaluate traffic operational conditions ....

The Monterey County Transportation Commission established Level of Service C as the minimum acceptable for roads within Monterey County.

The American Association of State Highway and Transportation Officials released *916“A Policy on Geometric Design of Highways and Streets” in 198k- That policy notes that Level of Service C is appropriate for the proposed new freeway or for maintaining the existing arterial highway. A minimum Level of Service D is appropriate for the existing highway if it becomes a Collector Street (when through traffic is on new freeway).
A period of 20 years has been used as the basis for traffic analysis and project design. Traffic for that period can be estimated with reasonable accuracy. Radical changes in land use or traffic patterns are not expected.
Note: Future traffic volumes would exceed highway capacity by unrealistic amounts with “no build” or Alternate 3. Analysis of future traffic conditions is impractical for these plans and they have not been included in traffic summaries with other alternates.
B. Existing Controls
There are four major areas along the existing highway within the project limits that frequently operate at or near capacity. These sections are controlled by intersections at Rio Road, Carmel Valley Road, Ocean Avenue and Carpenter Street. Operation near the Carmel Valley Road intersection is also limited by narrow roadways.
D. Available Options
There are three basic methods that could improve the traffic operation.
1. Enlarge the existing conventional highway system.
2. Convert the existing conventional highway to a freeway.
3. Remove through traffic to another facility and leave the existing highway for local traffic.
Enlarging the existing highway facility is represented by Alternates 3, 4, 4 Modified and 6.
Converting the existing highway to a freeway was proposed in 1955 at a Public Hearing before the California Highway Commission. It was determined that this plan was unacceptable to the community. Development along the existing highway in the following 30 years has now made it impractical to convert it to a freeway. Removing through traffic from the local traffic is represented by the selected alternate (1C).
The only area now available to construct a new highway is through Hatton Canyon. This highway route was adopted by the California Highway Commission in 1956. Adjacent land has since been extensively developed. A significant shift in highway location is impractical because of the Cily of Carmel-by-the Sea on the west and the Peninsula ridgeline on the east.
Once again, LOS C occupies a prominent role in this process.
Another round of comment on the Preferred Alternative followed, culminating two and one-half years later on October 25, 1989 with the publication of the first Final EIS/R by the Department. In the interim, the Department as required by law prepared a written Reevaluation of the project to assess changes that had taken place since the circulation of the Draft and to revise the Draft as appropriate to accommodate the extensive public and official input that had been received.
But this gauntlet was not close to over. The FHWA had yet to act. One must not lose sight of the fact that this was a joint federal and state project requiring compliance with the environmental laws of both. Before the FHWA approved the Final EIS/R, it consulted with (1) the federal Environmental Protection Agency, who was responsible for NEPA enforcement, (2) the Army, which had jurisdiction over the wetlands, and (3) the United States Department of the Interior, Fish and Wildlife Service, responsible for the. Endangered Species Act. Furthermore, the defendants received, considered, and rejected during this period plaintiffs’ WSA submission previously referred to and its suggestion of highway-widening alternatives. All of this delayed federal approval of the final product until October 7, 1991 when the Final EIS/R was certified by the Department, followed by extensive public and official comment, followed by approval of the project by the Commission on November 27, 1991. In light of all of this, *917the majority’s statement that the Final EIS/R “should have presented a highway-widening alternative that was designed to meet-or aspired to meet-the Final EIS/R’s narrower statement of purpose and need” is, with all respect, more than questionable.
If this extensive process amounts to an ambush or a failure of the responsible agencies to fake a hard look at the relevant environmental concerns as they worked toward a solution to the traffic problems everyone in the world admits exist, or if those interested in the project did not know what to comment on, then Wonderland is real. To undo this remarkably detailed process based on a groundless claim of surprise by the plaintiffs as to the goal of LOS C is an absurdity of the profoundest kind. This entire case history is the story of an informed and painstaking search for viable alternatives to solve a major traffic congestion problem with as little damage to the environment as possible. To order everyone now to go back and look for more alternatives adds a new episode to the travails of Sisyphus. The majority’s claim that the agencies “failed to consider reasonable alternatives” is flatly irreconcilable with the record. I cannot conceive of a reasonable alternative that has not been considered to death.
The plaintiffs claim that LOS C’s appearance in the Final EIS/R is a surprise betrays on this record a desire not just to make sure that the procedural steps in this project were properly followed, but merely to upset the appropriate decisionmakers’ substantive conclusion in favor of the Hatton Canyon freeway. This lawsuit is patently and inappropriately outcome-driven, and the City of Carmel has been a moving sharpshooter as the process has unfolded. The Government’s allegation that Carmel has “reversed its position on the Hatton Canyon Freeway five times” is borne out by the record. As noted in the Draft EIS/R, the City of Carmel requested realignment of Highway 1 to Hatton Canyon in 1953. In 1970, the City of Carmel asked that the Hatton Canyon alternative be expedited, and in 1971 that the California State Transportation Commission give it a high priority. As late as 1986, after the Draft EIS/R was circulated, the City of Carmel supported Alternative I, the very same alternative it now opposes. I quote a letter dated January 7, 1987 from City Administrator Douglas J. Schmitz to Gary Ruggerone of California Transportation:
The [Draft EIS/R] is thorough in its analysis of the primary route and the alternatives.
On 6 January 1987, the City Council of the City of Carmel-by-the-Sea considered the Draft Environmental Impact Statement for the Highway One Improvement Project. With one abstention, the City Council unanimously supports Alternative 1 (Hatton Canyon) and Sub-alternative 1C for the southern portion of the route.
It was not until March 1990 that the City changed its mind.
The Sierra Club finds itself in a similar position, having originally submitted a comment letter supporting the Hatton Canyon alignment as “the only logical long term solution.” Two years later, they rescinded their approval in principle, stating that “we no longer endorse our January 7, 1987 draft E.I.S. comments.”
The point of these observations about the shifting positions of the litigants is not to castigate anyone for changing one’s institutional mind, but to indicate that this was a complicated work in progress during which everyone had an ample opportunity to participate in the “hard look” required of the project’s proponents. But substantive disagreement with the Hatton Canyon freeway is not a basis under NEPA on which this process can be ovértumed. No matter how many times this limitation on our jurisdiction is pointed out to litigants and lawyers, it is ignored time and time again.
I am unable to fathom on this enormous record spanning four decades why anyone responsible for public funds suddenly in the Final EIS/R would pursue this expensive and consequential project with a target level of service of D, E, or F in mind, i.e., unstable traffic flow at best and stoppages at worst. On this record, LOS C is the only one that makes sense as a goal. To quote from the Final EIS/R, “Alternative 1C Modified [which includes LOS C] provides reasonably *918good service for both through and local traffic for at least 20 years.... None of the other alternatives prevent excessive traffic delays, particularly at the [sic] Carpenter Street.” The report also says that based on existing studies, Alternative 1C would result in 3000 less traffic accidents over a 10-year period than any other alternative, which includes 500 less injuries and 10 less deaths. Alternative 1C is the only Alternative consistent with the requirements of the California Coastal Act and the Monterey County Local Coastal Plan. Thus, I can discern nothing arbitrary or capricious or illegal about its selection by these decisionmakers. In effect, LOS C is just another way of saying exactly what the Draft EIS/R Purpose and Need section says: Our goal is to free up traffic. To aim for LOS D or less, which seem to describe the very problem sought to be ameliorated, would seem irresponsible and wasteful.
Attacks like the plaintiffs’ on the motives and integrity of governmental agencies are not new, nor are they uncommon. The District of Columbia Circuit confronted a similar baseless charge in City of Grapevine v. Dep’t of Transp., 17 F.3d 1502 (D.C.Cir.1994), cert. denied, — U.S. -, 115 S.Ct. 635, 130 L.Ed.2d 542 (1994). In that case, a different set of plaintiffs made the same sort of goal-oriented bad faith claims. Wisely, the court said it would “pass over the facile implication that the FAA harbored an improper motive for changing the statement of purpose in the FEIS.” Id. at 1506-1507. The plaintiffs’ claim here is nothing more than a similar distraction. They have not unearthed anything that calls into question the bona fides of those responsible for this demanding and unrewarding process.
II
THE WETLANDS
(more of the same)
Appellants claim that the Final EIS/R understates the impact of this project on some 12 acres (or slightly more) of wetlands, and that the Final EIS/R’s approach to the mitigation of such an impact was “inaccurate,” “misleading,” and “not specific.” I respectfully believe that the alleged indicators of such alleged defects pointed to by the appellants-either individually or in the aggregate-fail to support such claims.
The key to evaluating the wetlands issue raised by the plaintiffs is to use the right approach. “NEPA itself does not mandate particular results, but simply prescribes the necessary process.” Robertson v. Methow Valley Citizens, 490 U.S. 332, 350, 109 S.Ct. 1835, 1846, 104 L.Ed.2d 351 (1989). “NEPA merely prohibits uninformed-rather than unwise-agency action.” Id. at 351, 109 S.Ct. at 1846. Based on this principle, for example, NEPA would not have been violated in this matter if the agencies, after complying with the Act’s procedural prerequisites, had decided that the benefits of the proposed freeway justified this project notwithstanding a significant loss of existing wetlands area. See id. at 351, 109 S.Ct. at 1846-1847.
Our precise marching orders as a reviewing court as to the discussion of the mitigation of environmental harm, as spelled out by the Court in Methow Valley Citizens, are as follows:
There is a fundamental distinction, however, between a requirement that mitigation be discussed in sufficient detail to ensure that environmental consequences have been fairly evaluated, on one hand, and a substantive requirement that a complete mitigation plan be actually formulated and adopted, on the other.... It would be inconsistent with NEPA’s reliance on procedural mechanisms-as opposed to substantive, result-based standards-to demand the presence of a fully developed plan that will mitigate environmental harm before an agency can act.
Id. at 352-353, 109 S.Ct. at 1847. See also Laguna Greenbelt, Inc. v. United States Dept. of Transp., 42 F.3d 517 (9th Cir.1994) (“NEPA requires only that mitigation be discussed in sufficient detail to ensure that environmental consequences have been fully evaluated.”). It would be a mistake, therefore, for us to approach the wetlands issue asking whether the proposed mitigation measures meet anyone’s substantive expectations or to base our evaluation of this EIS on whether *919the proposed mitigation features of it amount to a “fully developed plan.”
Thus, we look at the Final EIS’s handling of the wetlands aspect of this project and ask only (1) if it adequately arrays for the public and for the decisionmakers sufficiently detailed information concerning significant environmental impacts on the basis of which an informed decision-including mitigation-can be reached, and (2) does its presentation of the relevant wetlands information serve NEPA’s “action-forcing” purpose? See id. at 349, 109 S.Ct. at 1845. In other words, does it contain a “reasonably thorough discussion of the significant aspects of the probable environmental consequences?” California v. Block, 690 F.2d 753, 761 (9th Cir.1982).
Chapter IV of the Plan is entitled, “Environmental Consequences.” No. 3 of this Chapter tells the reader that Alternatives IB and 1C Modified will “remove” approximately 11.95 acres of wetlands. “Remove” means to get rid of. I do not understand how the impact of this alternative on wetlands can be said by the appellants to be ambiguous or understated. To quibble at the margins about the precise acreage is irrelevant because the freeway is going to wipe out or materially rearrange virtually all the wetlands in its path. This statement surely informs the public and the decisionmakers of the environmental consequences of this Alternative, as it does in turn about all the others; and it is certainly “action-forcing.” A chart is present in the Plan comparing the environmental consequences of the numerous Alternatives against each other. Anyone reading the document cannot miss this relevant information. The document itself underscores its importance, and in so doing it appropriately shifts from damage to the wetlands to mitigation of the same:
Riparian wetlands are identified in the Greater Monterey Peninsula Area Plan as a limited habitat, and the Carmel River riparian is considered to be of “critical importance” in the prevention of riverbank erosion. The loss of an additional 11 to 12 acres of riparian wetlands under Alternative 1 is considered significant.
Accordingly, the Plan then describes “Proposed Mitigation Measures,” described clearly and explicitly as “conceptual.” The most significant aspect of these measures is a commitment to [replace] riparian wetland habitat on at least a 1:1 basis. The proposed mitigation would compensate for acreage impacts to existing palustrine wetland and palustrine emergent resources and would fully meet the FWS [Fish and Wildlife Service] Resource Category 2 Goal of no net loss of in-kind wetland habitat values.
This conceptual Mitigation Plan, which must be read in its entirety to get its full impact, calls for the establishment during freeway construction of an ESA, or a fenced-off environmentally sensitive area, “which the contractor would be prohibited from using ... for any purpose.” The Mitigation Plan then makes detailed provisions for the replacement and enhancement of both “on-site” and “off-site” wetlands. These provisions go so far as to specify the types of trees-eight different kinds-to be planted in the affected areas and even require that the areas designated as sources for the cuttings “not be ‘clear cut,’ ” and that only “insect and disease free willow cuttings would be used.” Moreover, after approval by the FWS, the off-site riparian wetland replacement plantings are scheduled to be “in place at least one year prior to the start of construction activities for the proposed highway improvement.” Management of this restoration plan is assigned to the Monterey Peninsula Water Management District under a Cooperative Agreement with CalTrans, to be monitored for five years with the preparation of annual reports. Finally, the Mitigation Plan includes “a contingency plan which will identify additional mitigation measures and/or sites that will be utilized should all or part of the proposed mitigation fail,” all of this at a cost of $850,000.
Even with all of this detail, however, the Final EIS/R pulls no punches when it sums up what is happening and why:
The proposed mitigation measures are intended to re-create forested riparian wetland habitat similar to that which would be directly affected by the highway construction. With the replacement plantings at greater than a 1:1 ratio, and the start of *920the off-site and most of the on-site replacement plantings at least one year prior to the start of highway construction, the proposed mitigation would insure no loss of riparian wetland acreage or habitat value. Even with proposed mitigation, the impact to riparian wetlands from Alternative 1 is considered significant. The riparian wetland, with associated upland in Hatton Canyon can not be duplicated to fully provide in-kind replacement of habitat values. There are no practicable design variations of Alternative 1C Modified that would reduce or avoid wetland impacts. The width of Hatton Canyon is less than the width necessary for the roadway. Further cut into the east wall of Hatton Canyon could result in a slight reduction in wetland impacts, however, the additional cut would require the taking of additional acres of Monterey Pine Forest, all of the rare Hickman’s onion preserve, and several residences. The substantial impact of this design variation, to preserve a minor isolated portion of riparian wetland is not practicable.
South of Carmel Valley Road, the canyon opens up to the Carmel Valley. At this location, the width necessary for the Car-mel Valley Road Interchange and associated ramps are restricted by the existing highway on the west and the Carmel Ran-cho Shopping Center on the East. The portion of the Hatton Canyon drainage (and associated riparian wetland) would be covered by the fill required for the interchange and ramps.
At the Carmel River, the bridge on the new alignment has been designed with a minimum of disturbance to the existing river levees. The bridge will also be designed with the maximum possible span to minimize the number of pilings required in the Carmel River. No further design variations are available to further reduce wetland impacts at the Carmel River.
A Wetlands Only Practicable Alternative Finding has been prepared for Alternative 1C Modified (See Exhibit K).
Exhibit N to this document is a letter from the FWS dated October 30, 1989 which approves the Mitigation Plan in concept as adequate to replace the lost habitat but pointing out that “formal approval must wait until a detailed plan is completed.” Noteworthy in this letter is a suggestion for a contingency plan, a suggestion which was later adopted in the Mitigation Plan itself.
A number of important things literally leap off the pages of the Final EIS/R.
First, the impact on the wetlands is adequately stated.
Second, anyone interested in the project and intending to comment was surely informed as to all of its environmental consequences.
Third, the document is extraordinarily sensitive to the wetlands, providing for a 1:1 replacement ratio including using insect-free cuttings.
Fourth, the plan is absolutely flexible and proposes to respond to any changes or unseen contingencies.
Fifth, the wetlands impact is plainly measured against all the alternatives, and a reasoned judgment rendered in the required finding of “Only Practicable Alternative,” appearing as Exhibit K. In essence, it was the informed judgment of the decisionmakers that the other alternatives simply do not deliver the transportation goals of the project, and that “there are no practicable design variations of Alternative 1C that would reduce or avoid wetland impacts.”
Sixth, and here is some irony, photographs of the area taken before this project began show that some of the wetlands now under the microscope did not even exist in 1950.
Accordingly, I find no merit in plaintiffs’ claims that there is currently more wetland acreage in the affected area because of the Loma Prieta earthquake than was considered in the process. The Mitigation Plan’s admirable commitment to a 1:1 restoration ratio in concert with the contingency provisions and management program are more than adequate to take care of any changing conditions. The Mitigation Plan “ensures that important effects will not be overlooked or under-estimated only to be discovered after recourses have been committed or the die otherwise cast.” Methow Valley Citizens, 490 U.S. at 349, 109 S.Ct. at 1845. This is also true of plaintiffs’ claim that the information regarding the wetlands is now stale. *921Because the Mitigation Plan is conceptual, flexible, and contingent, it will necessarily and properly deal with evolving conditions. Plaintiffs complain that the plan is not specific enough, but its genius is that it is responsive and flexible. Moreover, the permit process will iron out any wrinkles it may have. In any event, the process certainly satisfies Methow Valley Citizens ’ requirement that a fully developed plan be presented in sufficient detail to address and to evaluate the environmental consequences of a project.
Again, one cannot help but glean from plaintiffs’ arguments that the core of their disagreement with this project, as I mentioned earlier, is the final determination of the decisionmakers to build this freeway, and that the plaintiffs’ alleged procedural complaints when closely scrutinized turn out to be simply sheep in wolves’ clothing.
Ill
CUMULATIVE IMPACTS
The district court’s Order gives us a significant key to deciding whether the cumulative impacts of this project have been considered as required by law. The district court said, (l)“Plaintiffs have faded to identify any other actions that might have an impact on the Monterey pine forest affected by this project”; and (2) “Plaintiffs have not identified any other actions which might have an impact on wetlands. Absent such actions, the EIS need not discuss cumulative impacts.” Accordingly, with the burden on the plaintiffs to show a violation of NEPA in this regard, summary judgment was proper given no showing of specific cumulative impacts on either the pine forest or the wetlands.
Nevertheless, the final EIS/R did adequately and generally discuss cumulative impacts regarding the pine forest, stating that
The native Monterey pine forest in Hatton Canyon is part of the largest of the three remaining native Monterey pine populations in California. The Monterey population is rapidly being reduced in size and integrity by the urbanization of the area. The extensive removal of native Monterey pines without replacing them, suppression of natural fires, and the extensive use of Monterey pines of unknown genetic origin in landscaping have all contributed to the loss of the native populations. The introduction of Monterey pines of unknown genetic origin has the potential of producing mixed populations that are more vulnerable to insect attacks, disease and environmental stress than are the native populations.
The special circumstances surrounding the remaining native stands of Monterey pine has led to their placement on the California Native Plant Society’s Inventory of Rare and Endangered Vascular plant (1988) as a species of limited distribution. The impact on the native Monterey pine forest is considered significant.
SAB 25:7789 (FEIS IV:30).
Moreover, other parts of the Final EIS/R also discuss this subject, notably in Chapter VI which is entitled, “Environmental Consequences, Cumulative Impacts.” In this separate chapter, the document takes note of the combined adverse environmental impacts of this project with the “ongoing urbanization of the Carmel area.” The document says,
These adverse cumulative impacts are the result of the combined impacts of many types of activities and are not solely attributable to the proposed project alternative. Both non-transportation and transportation related projects must be taken into account when evaluating the cumulative impacts to resources. Examples of non-transportation impacts include those generated by major residential and commercial development and land use changes. As discussed previously (Growth Inducement Analysis) other development projects in the Carmel area are expected regardless of whether or not one of the proposed project alternatives is implemented. Should one of the alternatives not be implemented there would be no noticeable reduction or avoidance of cumulative adverse impacts. This is due to the relatively small contribution of the proposed project alternatives to the cumulative adverse impact on the area resources. In fact, each of the project alternatives would result in some improvement in traffic conditions.
The summary of this chapter is as follows As discussed earlier, measurable project impacts on sensitive resources such as water quality, floodplains, natural vegetation, *922and endangered species habitat could have the potential for adding, to some degree, to the overall cumulative impacts on that resource. However, mitigation developed for the individual resource impacts, as discussed in the Environmental Consequences section of this document, will even further reduce the projects’s potential contribution to those cumulative impact.
Finally, the majority bases its remand in part on the absence in the excerpt of record of the Carmel Valley Master Plan EIR which is explicitly incorporated by reference in and thus part of the Final EIS/R’s chapter on cumulative impacts. What the majority seems to have overlooked is the fact that the district court formally took judicial notice of this and other relevant Plans on pages 6-9 of its Order dated 5/12/94. Thus, if we are concerned about the precise content of the Carmel Valley Master Plan and its Cumulative Impact Section (I am not), the remedy is not to remand but to ask the parties to supply us with the judicially noticed documents which are already part of the record.
In summary, I do not conclude that the Final EIS/R’s discussion of cumulative impacts was defective. The document’s discussion of this subject easily satisfies the majority’s Fritiofson test. Fritiofson v. Alexander, 772 F.2d 1225, 1245 (5th Cir.1985).
CONCLUSION
Any person even remotely familiar with the environmental havoc existing in industrial counties without environmental protection laws must fully support our nation’s laudable efforts to preserve for ourselves and our children the outdoor wonders of the great country in which we live. But, too much of anything can be trouble, and one can only wonder if this case and the tortured history of this traffic amelioration proposal suggest that too much process now renders any controversial project too difficult and costly to accomplish, regardless of its merit. After all, it is highly probable that a sizeable majority of those persons who almost 50 years ago in 1947 identified this traffic problem are no longer with us. In any event, and with all respect for my able colleagues, their approach to parts of this case cannot be reconciled either with NEPA or with Supreme Court and Ninth Circuit precedent. Once again, as happened in Methow Valley Citizens at the circuit level, 833 F.2d 810, we appear to have turned NEPA into a substantive rather than a procedural mechanism, and a nit-picking one at that. Homer, if writing The Odyssey today, might well substitute for the King of Corinth’s boulder and hill the daunting task of pushing this traffic congestion initiative to completion. The damage of this case, however, transcends the scope of the Hatton Canyon Freeway because it will be used in the future by attorneys and district courts to replicate and to perpetuate this mistaken approach, especially as to analogues to the wetlands issue. Thus, although I concur in the majority’s handling of the issues I do not address, I respectfully dissent as to those that I do; and I would affirm the district court’s correct decision in this case.